DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 12/9/2020.
Claims 1-8 and 16 are presented for examination. Claims 9 and 11-15 have been cancelled.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2) and Lee et al. (US PGPUB 20140117430 A1, hereafter Lee).
Jeddeloh was cited on the previous office action.

Regarding to Claim 1, Jayasena discloses: An integrated circuit package (see Figs. 1-3 and lines 49-51 of col. 3. Also see Claim 1 at col. 21), comprising: 
an integrated circuit that includes a substrate and programmable circuitry having a local sector manager formed on the substrate (see Figs. 1-3, lines 16-43, 54-60 of col. 5 and lines 61-62 of col. 7; “one or more logic die 122 implement a reconfigurable logic device 132”, “a configuration controller 136 at one or more logic die 122” and “the one or more logic dies 122 are implemented as a separate IC device 204”. The logic die 122 as an integrated circuit including programmable circuitry having at least one configuration controller 136, i.e., claimed local sector manager. In addition, see lines 8-16 and 42-44 of col. 7; “the dies 120 and 122 each are implemented as a separate substrate (e.g., bulk silicon) with active devices” and “the dies 120 and 122 are fabricated using a monolithic 3D fabrication process whereby a single substrate is used and each die is formed on a preceding die”. Thereby, it is reasonable to state the logic die 
a first external memory die that is mounted on the substrate of the integrated circuit and that extends over and is coupled to the local sector manager (see Fig. 1, lines 8-15, 42-44 of col. 7. One of the external memory dies 120 is mounted on the substrate of the logic die 122 and extends over the configuration controller 136, i.e., claimed local sector manager. Also see lines 54-60 of col. 5 and lines 67-5 of cols. 8-9; “The configuration controller 136 has access to a configuration store that stores one or more configuration files that may be used to program the reconfigurable logic fabric 134” and “The configuration store 306 may be implemented in a portion of the memory cell circuitry 126 on the memory dies 120”. Each of the one or more external memory dies 120 forming configuration store 306 is coupled to the configuration controller 136 for accessing the memory dies to retrieve configuration information);
a second external memory die that is mounted on the substrate of the intergraded circuit and that extends over and is coupled to the local sector manager (see Fig. 1, lines 54-60 of col. 5, lines 8-15, 42-44 of col. 7, lines 67-5 of cols. 8-9 and explanation of the previous limitation related to first external memory die. Similar to the previous limitation related to first external memory die, there is a second external memory die 120 which is mounted on the substrate of the logic die 122 and that extends over; in addition, such second external memory die 120 is coupled to the configuration controller 136 of the logic die 122 in order to make the configuration controller 136 to retrieve the configuration information), wherein the first and second external memory dies are mounted over the integrated circuit (see Fig. 1, the multiple external memory dies 120 are mounted over the logic die 122).    

Jayasena does not disclose: 
the local sector manager is a plurality of local sector managers;
the first external memory die is mounted directly on the substrate of the integrated circuit and that extends over a first portion of the plurality of local sector managers;
the second external memory die is mounted directly on the substrate of the integrated circuit and that extends over a second portion of the plurality of local sector managers, wherein the first and second external memory dies are mounted in the same plane over the integrated circuit.

However, Jeddeloh discloses: 
a component includes a plurality of local memory controllers formed on the substrate (see Claims 1 and 4; “a memory hub comprising: a plurality of memory controllers” and “the memory controllers and the cross bar switch in each of the memory hubs are fabricated as a common integrated circuit in a semiconductor substrate”);
a first memory component that is mounted on the substrate and is coupled to a first portion of the plurality of local memory controllers (see Claims 1 and 4, “a plurality of memory devices”, “each of the memory controllers being coupled to at least one of the memory devices” and “the memory devices … are fabricated as a common integrated circuit in a semiconductor substrate”. A first memory device from the plurality of memory devices is mounted on the semiconductor substrate and is coupled to a first local memory controller from the plurality of memory controllers);
a second memory component that is mounted on the substrate and is coupled to a second portion of the plurality of local memory controllers (see Claims 1, 4 and the explanation of the 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify a logic die having a single instance of configuration controller to access the external memory dies to retrieve configuration data from Jayasena by including a memory hub having multiple instances of memory controllers to access corresponding memory devices for retrieving data from the corresponding memory devices from Jeddeloh, and thus the combination of Jayasena and Jeddeloh discloses: the first external memory die extends over and is coupled to the first configuration controller and the second external memory die extends over and is coupled to the second configuration controller, since it is well-known and understood that using multiple instances instead of one single instance can reduce the workloads of the one single instance to provide efficient performance on the system.
Note: Although Jayasena also includes component named as memory controller and the component modified from Jayasena based on feature from Jeddeloh is configuration controller instead of memory controller, the configuration controller from Jayasena has similar features as the memory controller from Jeddeplh: located a subsystem of a device (the subsystem for Jayasena is the logic die and the subsystem for Jeddeloh is a memory hub, see Fig. 1, lines 54-55 of col. 5 from Jayasena, Claim 1 from Jeddeloh), providing the subsystem to access data stored on other subsystems of the device (the other subsystems for Jayasena is the memory dies and the other subsystems for Jeddeloh is memory devices. Both subsystems are located at the device but external from the logic die or memory hub, see Fig. 1, lines 54-60 of col. 6 and lines 3-5 of col. 9 from Jayasena, lines 24-29 of col. 1, lines 54-60 of col. 5 and Claims 1 from Jeddeplh). Thereby, 

Furthermore, Lee discloses: a first external memory die that is mounted directly on the substrate and a second external memory die that is mounted directly on the substrate, wherein the first and second external memory dies are mounted in the same plane over the substrate (see Figs. 3-4, 9-10, [0033], [0061] and [0063]; “The plurality of memory chips 310, 320, 330, and 340 include first, second, third, and fourth memory chips 310, 320, 330, and 340, respectively, which are horizontally mounted on the upper surface 101 of the first substrate 100”. For Figs. 9-10, at least memory chip 330 and 910 are mounted in the same plane over same substrate 100).

Both of Jayasena and Lee discusses an IC system comprising multiple memory dies/chips mounted on substrate (see Figs. 1-2 of Jayasena and Figs. 3-4, 9-10 of Lee).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mounting mechanism of mounting multiple external memory dies on the substrate and vertically over the substrate of the IC device from Jayasena by including mounting mechanism of mounting multiple external memory dies directly on a substrate in the same plane over the substrate from Lee. Vertically mounting dies over the substrate and horizontally mounting (i.e., mounting in the same plane) dies over the substrate are two well-known and understood mounting mechanisms on the semiconductor fields, and thus simply substituting one type of dies/chips mounting mechanisms to another to achieve the predictable result of mounting at least two memory dies/chips in same plane over the substrate of the logic die for the system of Jayasena.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2) and Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and further in view of Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng).
Jeddelph and Tseng were cited on the previous office action.

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Jayasena, Jeddeloh and Lee discloses: wherein the integrated circuit includes through-silicon vias [formed through the substrate] through which configuration bit streams are conveyed from first and second external memory dies (see lines 61-66 of col. 6 from Jayasena; “whereby power and signaling are transmitted between the logic dies 122 and the memory dies 120 using dense through silicon vias (TSVs) 150”. Also see Claim 1. Note: the data or information transmitted among different components at the computing fields can be considered as signaling transmitted among different components).

The combination of Jayasena, Jeddeloh and Lee does not disclose: the through-silicon vias are formed through the substrate.
However, Tseng discloses: it is well-known and understood that for a semiconductor device including multiple chips comprising: the multiple chips are stacked in a single package, and each chip comprises at least two through silicon vias passing through a substrate of each chip (see Fig. 1, [0010] and [0022]; “a semiconductor device, comprising: a plurality of chips, stacking in a single package, wherein each chip comprises at least two through silicon vias 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the connection between the logic die/chip and memory dies/chips from the combination of Jayasena, Jeddeloh and Lee by including using TSVs connection passing through a substrate from Tseng, and thus the combination of Jayasena, Jeddeloh, Lee and Tseng teaches the through-silicon vias are formed through the substrate of the IC logic die 122,  since TSVs connection through a substrate is a well-known and understood mechanism to connecting two dies/chips.

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng discloses: wherein the local sector managers are coupled to logic sectors, and wherein the local sector managers are configured to retrieve the configuration bit streams from the first and second external memory dies (see Fig. 1, lines 67-5 of cols. 8-9 and lines 19-22 of col. 11 from Jayasena and Claim 1 from Jeddeloh; “the configuration controller 136 identifies the next configuration file to be used to program the reconfigurable logic fabric 134 at block 406” and “The configuration store 306 may be implemented in a portion of the memory cell circuitry 126 on the memory dies 120”. Thereby, at the combination system, there are multiple configuration controllers that each of the controllers is associated with a portion of programmable circuitry to retrieve the configuration files from the multiple external memory dies 120).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and further in view of Trimberger et al. (US Patent 7973555 B1, hereafter Trimberger) and Lewis et al. (US PGPUB 8112678 B1, hereafter Lewis).
Jeddeloh, Tseng, Trimberger and Lewis were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng discloses: wherein one of the logic sectors comprises components stores received configuration bit streams from memory die through at least some of the through-silicon vias (see lines 61-66 of col. 6, lines 64-6 of cols. 10-11 and lines 20-21 of col. 11 from Jayasena. Also see rejection of Claim 2).

The combination of Jayasena, Jeddeloh, Lee and Tseng does not disclose: wherein one of the logic sectors comprises:
an array of memory cells;
an address register coupled to the array of memory cells; and
a data register coupled to the array of memory cells, wherein the data register is also coupled to the first external memory die through at least some of the through-silicon vias.
However, Trimberger discloses: a logic sector comprising: an array of memory cells; an address register; and a data register, wherein the data register is also coupled to the memory die (see Fig. 6, lines 6-17 of col. 4 and lines 8-28 of col. 10. In addition see lines 3-8, 41-45 of col. 11 for the coupling between FDR, i.e., data register of the logic sector, and memory die).


The combination of Jayasena, Jeddeloh, Lee, Tseng and Trimberger does not disclose:
the address register coupled to the array of memory cells; and the data register coupled to the array of memory cells.
However, Lewis discloses: a logic sector comprising: an array of memory cells; an address register coupled to the array of memory cells; and a data register coupled to the array of memory cells (see Figs. 1-2, lines 8-26 of col. 4 and lines 9-12 of col. 5).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the connection or coupling among sub-components of the programmable components as taught by the combination of Jayasena, Jeddeloh, Lee, Tseng and Trimberger by including the data line coupling between data register and memory cells and data line coupling between address register and memory cells at a programmable component as taught by Lewis, and thus the combination of Jayasena, Jeddeloh, Lee, Tseng, .

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and further in view of Kondapalli et al. (US Patent 7518396 B1 Kondapalli).
Jeddelph, Tseng and Kondapalli were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 3 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng does not disclose: wherein one of the logic sectors comprises:
a first sub-array of memory cells; 
a second sub-array of memory cells; 
a first data register coupled to the first sub-array of memory cells; and
a second data register coupled to the second sub-array of memory cells, wherein the local sector manager associated with the logic sector controls the first and second data registers.
However, Kondapalli discloses: wherein a logic sector comprises: a first sub-array of memory cells; a second sub-array of memory cells; a first data register coupled to the first sub-array of memory cells; and a second data register coupled to the second sub-array of memory 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the structures of the programmable components performing operations based on configuration data as taught by the combination of Jayasena, Jeddeloh, Lee and Tseng by including the detail structures of the programmable component to simultaneously receive configuration information as taught by Kondapalli, and thus the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli teaches the missing limitations, since it would provide a structure of using multiple similar components to receive data or information simultaneously to reduce the time of receiving data or information.

Regarding to Claim 6, the rejection of Claim 5 is incorporated and further the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli discloses: wherein a selected one of the configuration bit streams is loaded from the first external memory die to the first and second data registers in parallel (see Figs. 2, 3A, lines 1-9 of col. 3 from Kondapalli; “a plurality of frame data registers, where each frame data register is adapted to simultaneously receive one configuration data frame of the second plurality of configuration data frames”).

Regarding to Claim 8, the rejection of Claim 5 is incorporated and further the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli discloses: wherein the first and second data registers load a selected one of the configuration bit streams into the first and second sub-arrays of memory cells in parallel(see Figs. 2, 3A, lines 3-9 of col. 3 from Kondapalli; “each memory cell frame set is coupled to one of the plurality of frame data registers to simultaneously receive one configuration data frame of the second plurality of configuration data frames to define a portion of the reconfigurable module”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee), Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and Kondapalli et al. (US Patent 7518396 B1 Kondapalli) and further in view of Naffziger et al. (US PGPUB 20070022273 A1, hereafter Naffziger).
Jeddeloh, Kondapalli and Naffziger were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 5 is incorporated, the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli does not disclose: wherein data in the first data register is transferred to the second data register.
However, Naffziger discloses: wherein data in the first data register is transferred to the second data register (see [0009], [0039] and [0041]; “if parity fails, the second data register may be used to repair the first data register by transferring contents of the second data register to the first data register”).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee), Kolchinsky (US Patent 5535406 A) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng).
Jeddeloh, Kolchinsky and Tseng were cited on the previous office action.

Regarding to Claim 16, Jayasena discloses: a system (see Fig. 1-3), comprising:
a host processor (see Figs. 1-3 and lines 60-65 of col. 3; “The external devices of the processing system 100 can include any of a variety of types of devices that can share memory, including, but not limited to, processors or processor cores (which may include central processing units, graphics processing units, digital signal processors, and the like)”);
a coprocessor coupled to the host processor, wherein the coprocessor comprises: (see Figs. 1-3; the one or more “logic die 122”. The logic die 122 is coupled to the host processor of the external device)

a local sector manager that is formed on the substrate (see Figs. 1-3, lines 16-43 and 54-60 of col. 5; “one or more logic die 122 implement a reconfigurable logic device 132” and “a configuration controller 136 at one or more logic die 122”. The logic die 122 includes a configuration controller 136, i.e., local sector manager. Based on lines 10-13 and 42-44 of col. 7, it is understood that the configuration controller 136 is formed on the substrate of the logic die 122);
a first logic sector that is formed on the substrate and that is managed by the local sector manager (see Figs. 1-3, lines 29-31 of col. 4 and lines 16-43 of col. 5; “one or more logic die 122 implement a reconfigurable logic device 132 … comprises a reconfigurable logic fabric 134 that can be programmed to implement any of a variety of operational configurations”. The reconfigurable logic fabric 134 in an embodiment includes a collection of resource like arithmetic logic units which are a plurality of logic sectors, and thus the logic sector as claimed coprocessor also includes a first logic sector. In addition, see lines 16-43, 54-60 of col. 5 and 10-13, 42-44 of col. 7, it is understood that there is a first logic sector from the ALUs or the logic sectors that are formed on the substrate of logic die 122 are managed by the configuration controller 136);
a second logic sector that is formed on the substrate and that is managed by the local sector manager (see the analysis of previous claim regarding first logic sector. Similarly, 
a first external memory die that is stacked [directly] on the substrate of the coprocessor and that extends over and is coupled to the local sector manager using first through-silicon vias [in the substrate] (see Figs. 1-3, lines 10-16, 42-44 of col. 7. There is a first external memory die 120 is formed on the substrate of logic die 122. In addition, also see lines 54-60 of col. 5, lines 61-66 of col. 6 and lines 10-16 of col. 7. The configuration files stored on the first external memory die 120 can be retrieved by the configuration controller 136 via a first TSV); and
a second external memory dies that is stacked [directly] on the substrate of the coprocessor and that extends over and is coupled to the local sector manager using second through-silicon vias [in the substrate] (see the analysis of the previous limitation regarding to first external memory dies. There is a second external memory die 120 is also formed on the substrate of the logic die, and is coupled to the configuration controller 136 via a second TSV), wherein the first and second external memory dies are mounted [in the same plane] over the coprocessor (see Fig. 1, the multiple external memory dies 120 are mounted over the logic die 122).    

Jayasena does not disclose:
there is a first local sector manager and a second logic sector manager, i.e., the local sector manager is at least two local sector mangers;
the first logic sector is managed by the first local sector manager and the second logic sector is managed by the second local sector manager;

the second external memory die is mounted directly on the substrate of the coprocessor and that extends over the second local sector manager, second through-silicon vias in the substrate, wherein the first and second external memory dies are mounted in the same plane over the coprocessor.

However, Jeddeloh discloses: 
a component comprises:
a substrate; a first local memory controller that is formed on the substrate; a second local memory controller that is formed on the substrate (see Claims 1 and 4; “a memory hub comprising: a plurality of memory controllers” and “the memory controllers and the cross bar switch in each of the memory hubs are fabricated as a common integrated circuit in a semiconductor substrate”);
a first memory component that is stacked on the substrate and is coupled to a first local memory controllers (see Claims 1 and 4, “a plurality of memory devices”, “each of the memory controllers being coupled to at least one of the memory devices” and “the memory devices … are fabricated as a common integrated circuit in a semiconductor substrate”. A first memory device from the plurality of memory devices is mounted on the semiconductor substrate and is coupled to a first local memory controller from the plurality of memory controllers);
a second memory component that is stacked on the substrate and is coupled to a second local memory controllers (see Claims 1, 4 and the explanation of the previous limitation related to a first memory component. A second memory device from the plurality of memory devices is 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify a logic die having a single instance of configuration controller to access the external memory dies to retrieve configuration data from Jayasena by including a memory hub having multiple instances of memory controllers to access corresponding memory devices for retrieving data from the corresponding memory devices from Jeddeloh, and thus the combination of Jayasena and Jeddeloh discloses: the local sector manager is a plurality of local sector managers; the first external memory die extends over a first portion of the plurality of local sector managers; the second external memory die extends over a second portion of the plurality of local sector managers (note: at the combination system, the first external memory die extends over and is coupled to the first configuration controller and the second external memory die extends over and is coupled to the second configuration controller), since it is well-known and understood that using multiple instances instead of one single instance can reduce the workloads of the one single instance to provide efficient performance on the system.
Note: although Jayasena also includes component named as memory controller and the component modified from Jayasena based on feature from Jeddeloh is configuration controller instead of memory controller, the configuration controller from Jayasena has similar features as the memory controller from Jeddeplh: located a subsystem of a device (the subsystem for Jayasena is the logic die and the subsystem for Jeddeloh is a memory hub, see Fig. 1, lines 54-55 of col. 5 from Jayasena, Claim 1 from Jeddeloh), providing the subsystem to access data stored on other subsystems of the device (the other subsystems for Jayasena is the memory dies and the 

Furthermore, Lee discloses: a first external memory die that is stacked directly on the substrate and a second external memory die that is stacked directly on the substrate, wherein the first and second external memory dies are mounted in the same plane over the substrate (see Figs. 3-4, 9-10, [0033], [0061] and [0063]; “The plurality of memory chips 310, 320, 330, and 340 include first, second, third, and fourth memory chips 310, 320, 330, and 340, respectively, which are horizontally mounted on the upper surface 101 of the first substrate 100”. For Figs. 9-10, at least memory chip 330 and 910 are mounted in the same plane over same substrate 100).
Both of Jayasena and Lee discusses an IC system comprising multiple memory dies/chips mounted on substrate (see Figs. 1-2 of Jayasena and Figs. 3-4, 9-10 of Lee).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mounting mechanism of mounting multiple external memory dies on the substrate and vertically over the substrate of the IC device from Jayasena by including mounting mechanism of mounting multiple external memory dies directly on a substrate in the same plane over the substrate from Lee. Vertically mounting dies over the substrate and horizontally mounting (i.e., mounting in the same plane) dies over the substrate are two well-known and understood mounting mechanisms on the semiconductor fields, and thus simply substituting one type of dies/chips mounting mechanisms to another to achieve the 

Furthermore, Kolchinsky discloses: a first programmable processing element is managed by a first configuration controller and a second programmable processing element is managed by a second configuration controller (see Fig. 3 and lines 64-2 of cols. 8-9, lines 21-28 of col. 2. Each of programmable processing elements (PPEs) has own configuration controller, and thus a first PPE is managed by a first configuration controller and a second PPE is managed by a second configuration controller).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the relationship between the multiple ALUs or the logic sectors and multiple configuration controllers or memory controller from the combination of Jaysena, Jeddeloh and Lee by including one-to-one mapping relationship between the multiple PPEs and the multiple configuration controllers from Kolchinsky, since it would provide a more efficient method of retrieving configuration information since one configuration controller or memory controller is only reasonable for one single ALU, logic sector or PPE instead of multiple ALUs, logic sectors or PPEs.

Furthermore, Tseng discloses: it is well-known and understood that for a semiconductor device including multiple chips comprising: the multiple chips are stacked in a single package, and each chip comprises at least two through silicon vias passing through a substrate of each chip (see Fig. 1, [0010] and [0022]; “a semiconductor device, comprising: a plurality of chips, stacking in a single package, wherein each chip comprises at least two through silicon vias 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the connection between the logic die/chip and memory dies/chips from the combination of Jayasena, Jeddeloh, Lee and Kolchinsky by including using TSVs connection passing through a substrate from Tseng, and thus the combination of Jayasena, Jeddeloh, Lee, Kolchinsky and Tseng discloses the missing limitations, since TSVs connection through a substrate is a well-known and understood mechanism to connecting two dies/chips.

Response to Arguments
Applicant’s arguments, filled 12/9/2020, with respect to rejections of claims 1-8 and 16 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on Applicant’s arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibata (US Patent 4500905 A) discloses: a stacked semiconductor structure comprised of multiple RAM memory layers is additionally formed with a controller layer on the inclined face extending over the RAM memory layers (see Fig. 9 and lines 67-6 of cols. 7-8).
Fai et al. (US PGPUB 20130148401 A1) discloses: stacked multiple memory dies are mounted on a substrate and extends over to one or more memory controllers (see Figs. 1-3, [0023]-[0024], 
Nishihara et al. (US PGPUB 20160246660 A1) discloses: multiple storage portions are set in such a manner to extend over multiple storage controllers (see Claim 18. Also see Claim 1).
Reed et al. (US Patent 8110899 B2) discloses: following the connection of the memory dies to the CPU or logic die, the connected die stack may be connected to a substrate package including the through-silicon vias that extend to the memory dies (see lines 51-54 of col. 4).
Shepard (US Patent 8358525 B2) discloses: a plurality of layers of memory circuitry defining a memory array are disposed above a substrate, wherein the substrate comprises a plurality of memory controllers (see Claim 8 and lines 26-38 of col. 5).
Co (US PGPUB 20090217102 A1) discloses: one or more memory chips are mounted on one side of a substrate and one or more IC memory controllers are mounted on another side of the substrate (see Fig. 9, [0072] and [0080]; “Components 42, 44, mounted on the top side of substrate 30, include ICs such as a microprocessor, logic chips, memory controllers” and “memory chips 102”).
Arvelo et al. (US PGPUB 20140238640 A1) discloses: memory controllers and DRAMs arrayed on opposite main surfaces or sides of a board or substrate of electronic card (see [0072]).
Carson et al. (US Patent 5347428 A) discloses: each of a first and second external memory dies is mounted on a substrate and extends over a corresponding portion of a microprocessor, wherein the first and second external memory dies are mounted in the same plane over the microprocessor (See Figs. 3, 18, lines 59-19 of cols. 4-5 and lines 8-19 of col. 11).

Rahman et al. (US PGPUB US 20120119374 A1) discloses: a plurality of through-silicon vias (TSVs) are formed through the substrate (see Fig. 1 and [0017]).
Patel (US Patent 8294252 B1) discloses: a plurality of through-silicon vias (TSVs) are formed through the substrate (see Figs. 3, 4A, 5, 6 and lines 1-3 of col. 4)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196